Citation Nr: 1125678	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-06 321	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for chronic granulocytic leukemia (CGL), to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to September 1968, and from April 1970 to July 1980.  He served in Vietnam.

This appeal to the Board of Veterans Appeals (Board) arises from February and September 2005 rating actions that denied service connection for CGL.

In May 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

By decision of July 2009, the Board remanded this case to the RO for further development of the evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The veteran had military service in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to AO during that time.

3.  CGL was not shown present in service or for many years thereafter, and the competent, most persuasive evidence establishes no nexus between that disability and the veteran's military service or any incident thereof, to include presumed AO exposure therein.



CONCLUSION OF LAW

The criteria for service connection for CGL, to include as due to AO exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

A December 2004 pre-rating RO letter informed the Veteran of the VA's responsibilities to notify and assist him in his claim, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, he was afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2004 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the December 2004 document meeting the VCAA's notice requirements was furnished to the Veteran before the February and September 2005 rating actions on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO furnished him notice pertaining to the effective date information in a March 2006 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claims, to include obtaining all available service and post-service VA and private medical records through 2010.  A transcript of the veteran's May 2009 Board hearing testimony has been associated with the claims folder and considered in adjudicating this claim.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In June 2005, the Veteran stated that he had no additional evidence to submit in connection with his claim.  In April 2011, the Veteran stated that he had no other information of evidence to submit in connection with his claim.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Although in October 2005 the Veteran stated that his treating oncologist felt that CGL and chronic lymphocytic leukemia (CLL) were one and the same disease, he has not furnished the name of that oncologist or documentation of such medical opinion.  
          
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that it was in fact "incurred" during the veteran's service.  See 38 C.F.R. § 3.303(d);Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after 31 December 1946, and leukemia becomes manifest to a degree of 10% within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II DM or adult-onset diabetes), Hodgkin's disease, CLL, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of AO exposure also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee, 34 F. 3d at 1044, citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include AO) for all veterans who served in Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii)) (2008).  

The Veteran contends that his leukemia is related to his military service in Vietnam, to include presumed exposure to AO and other herbicides therein.  He gave testimony to that effect at the May 2009 Board hearing.  

The service records confirm the veteran's service in Vietnam during the Vietnam era.  Thus, under the legal authority cited above, he is presumed to have been exposed to AO during his Vietnam service.  However, his diagnosed leukemia - CGL and chronic myelogenous leukemia (CML) - is not among the enumerated disabilities, including CLL, under 38 C.F.R. § 3.309(e) for which the VA has determined an etiological relationship with inservice herbicide (AO) exposure exists.  

The record also presents no other basis for service connection for any CGL in this case.  A review of the service medical records was negative for findings or diagnoses of any CGL.

The first objective demonstration of any leukemia was the CML diagnosed at the Memorial Hospital in October 2002, over 22 years post service.  There was no history or medical opinion relating such leukemia to military service or any incident thereof, including AO exposure.  

In April 2003, M. L., M.D., stated that CGL was diagnosed in October 2002. There was no history or medical opinion relating such leukemia to military service or any incident thereof, including AO exposure.  In April 2005, the physician stated that the veteran's CGL was an active disease.

By April 2007 letter, the RO notified the Veteran that the diagnosis of CLL did not include CML or CGL.

In April 2009, S. B., M.D., stated that the Veteran was under his care for CML, the origin of which was unknown.  In May, the physician opined that it was possible that the veteran's CML was a result of exposure to chemicals, including AO, during his military service in Vietnam.

After December 2010 VA examination, the physician stated that a review of the veteran's claims folder indicated that the veteran's formal diagnosis of CML was well-established by October 2002 bone marrow examination.  Thus, his chronic leukemia was not CLL.  The doctor stated that no earlier laboratory reports showed any pre-existing hematologic abnormalities.  Lacking such evidence, it was not possible to conclusively state that the veteran's leukemia had its origin in active military service between 1967 and 1980.  The physician also noted the VA link between AO exposure and various diseases, including CLL, but not CML, and stated that a survey of recent medical literature showed no data linking AO exposure conclusively to CML.  On that record, the doctor opined that it was not likely that the veteran's CML was etiologically related to his presumed herbicide exposure or otherwise originated during his active military service.    

The aforementioned evidence reveals that the veteran's CGL was first objectively demonstrated many years post service, and that the competent and most persuasive evidence establishes no nexus between such disorder and his military service or any incident thereof, including presumed AO exposure therein.  Rather, the most persuasive medical opinion of record, the 2010 VA opinion, establishes that the veteran's CGL/CML was not caused by or a result of any incident of his military service, including AO exposure.  The Board accords great probative value to that well-reasoned 2010 VA medical opinion, inasmuch as it was based on the physician's thorough review of the veteran's military and medical history, including the service and post-service medical records, and current examination of the Veteran.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the 2010 VA physician's findings, observations, and conclusions to be dispositive of the question of service connection, and that these most persuasive medical observations and opinion militate against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The record contains no other persuasive evidence of a nexus between the veteran's CGL/CML and his military service or any incident thereof, including AO exposure.  In this regard, the Board notes Dr. S. B.'s May 2009 opinion that it was possible that the veteran's CML was a result of exposure to chemicals, including AO, during his military service in Vietnam.  However, there is no indication of what, if any, pertinent medical records or medical literature Dr. S. B. reviewed in arriving at his equivocal connection between the veteran's CML and presumed exposure to herbicides including AO in military service.  There is no evidence that he ever reviewed the claims folder with the service medical records, or the post-service medical records which diagnosed CML and CGL.  Thus, the Board finds that purely speculative medical report to be of little probative value, and it does not provide persuasive support for the veteran's claim that he suffers from CGL/CML that is related to any incident of his military service, including presumed AO exposure therein.
    
In the absence of competent and persuasive (medical) evidence establishing a nexus between the veteran's CGL/CML first manifested many years post service and his military service or any incident thereof, including presumed exposure to AO therein, the Board finds no basis upon which to grant service connection therefor.  

In addition to the medical evidence, the Board has considered the veteran's assertions and testimony; however, such do not provide any basis for allowance of the claim.  While the Veteran may believe that his CGL/CML is related to his military service and presumed exposure to AO therein, there is no persuasive medical support for such contention.  The Board emphasizes that the appellant is competent to offer evidence as to facts within his personal knowledge, such as his own symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman without the appropriate medical training or expertise, the appellant simply is not competent to render an opinion on medical matters as the relationship between his CGL and his military service and presumed exposure to AO therein.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, his assertions in this regard have no probative value.  As medical questions of diagnosis and etiology are controlling in the disposition of this claim for service connection for CGL, the credibility of the lay evidence of record, including the veteran's statements, is not otherwise at issue.

Under these circumstances, the Board concludes that service connection for CGL, to include as due to AO exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).



ORDER

Service connection for chronic granulocytic leukemia, to include as due to Agent Orange exposure, is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


